                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

JOHN DOE,

                    Plaintiff,                        8:18CV422

      vs.
                                                        ORDER
DOUG PETERSON, Attorney General
of the State of Nebraska, in his official
capacity; and JOHN A. BOLDUC,
Superintendent of Law Enforcement
and Public Safety for the Nebraska
State Patrol, in his official capacity;

                    Defendants.

JOHN DOE I, JOHN DOE II, JOHN
DOE III, JOHN DOE IV, and JOHN                        8:18CV507
DOE V,

                    Plaintiffs,

      vs.

DOUG PETERSON, Attorney General
of the State of Nebraska in his official
capacity; and JOHN BOLDUC,
Superintendent of Law Enforcement
and Public Safety for the Nebraska
State Patrol, in his official capacity;

                    Defendants.



      During today’s conference with counsel for the parties, the court was
notified that legislative changes which may have mooted the above-captioned
lawsuits were proposed but did not pass during Nebraska’s 2019 legislative
session. The parties believe the above-captioned lawsuits should progress to a
final ruling by the court. Subject to any unforeseen amendments to the Plaintiffs’
complaint, the parties further agree final disposition of the above-captioned cases
can be made on stipulated or undisputed facts.


      Accordingly, after conferring with counsel and with their agreement,


      IT IS ORDERED that as to both the above-captioned cases:

      1)    The deadline for moving to amend the complaint is July 12, 2019.

      2)    The deadline for completing any necessary discovery, if any, is
            September 9, 2019.

      3)    The parties’ respective motions for summary judgment shall be filed
            based on stipulated facts, with the motions, briefing and stipulated
            facts filed on or before October 7, 2019; responses filed on or before
            October 28, 2019; and any reply filed on or before November 4,
            2019.

      4)    If either party requests a hearing on the motions, that hearing
            request shall be made on or before October 28, 2019.


      June 21, 2019.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
